DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 06/03/2021.
Claims 1-18 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraphs of the specification should be numbered sequentially in brackets, rather than numbered by line. See MPEP § 608.01 37 CFR 1.52.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “at least all but one of the repeater components is configured to modify a phase of the retransmitted signal” in claim 1 fails to particularly point out and distinctly claim the subject matter. It is unclear to the examiner how “at least” should be interpreted in this context. Because “at least all but one of the repeater components is further configured to introduce at least a phase adjustment” is delivered immediately after the above element, it is thought by the examiner that the problematic phrase is instead meant to read as “all but one or fewer of the of the repeater components is configured to modify a phase of the retransmitted signal”. Otherwise, an overlapping condition for the repeater functions would exist, for example claim 4 states that “all of the repeater components introduce the phase adjustment”, which is not possible under the current configuration of claim 1. For the purposes of this examination, the phrase “at least all but one of the repeater components is configured to modify a phase of the retransmitted signal” will be interpreted to mean “all but one or fewer of the of the repeater components is configured to modify a phase of the retransmitted signal”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco (US 8284101 B2), hereinafter Fusco, in view of Holman (US 4183023 A), hereinafter Holman.

Regarding claim 1, Fusco, as shown below, discloses an antenna array configured for signal jamming comprising the following limitations:
the antenna array comprising: at least two antennas each configured to receive an incoming signal and transmit a signal based on the incoming signal (See at least Fig. 1, item 7, Col. 4 Lines 48-67 “Referring to FIG. 1, the retrodirective antenna system 1 comprises three transceiver cells 3. It will be appreciated, however, that other numbers of transceiver cells may be provided. In principle, only two transceiver cells are needed for operation of the antenna system, although for a working system, at least four cells are generally provided.”, “Each transceiver cell 3 comprises an antenna component 7. Each transceiver cell 3 outputs an output signal from its antenna component 7”); 
and at least two repeater components, wherein: each one of the antennas has one of the repeater components coupled thereto (See at least Figs. 1-2, item 3, Col. 5 Lines 14-30 “For each transceiver cell 3, the received part of the incoming signal is passed from the antenna component 7 to a processor, etc. of the cell. Here each part of the incoming signal is processed, and an output signal is produced which has an equal, but opposite, phase to that of the received part of the incoming signal. The output signals are passed to the antenna components 7 of the cells 3, and are output therefrom.”); 
each one of the repeater components is configured to utilize a reference signal which is common to all of the repeater components (See at least Figs. 1-2, Col. 8 Lines 32-45 “The first LO PLL circuit 28 and the second LO PLL circuit 30 are phase synchronised, as they receive a common low frequency input signal and use this to produce their reference signals. (This common low frequency input signal is distributed across the array of transceiver cells 3 of the retrodirective antenna system 1, and is locally available at the LO PLL circuits of each transceiver cell in the array, for the purposes of signal down/up conversion).”); 
at least all but one of the repeater components is configured to modify a phase of the retransmitted signal relative to the incoming signal of its coupled antenna as a function of at least the reference signal (See at least Fig. 2, item 28, Col. 5 Lines 7-30 “This results in the parts of the incoming signal received by each of the transceiver cells 3 having different phases, .phi..sub.d, shown as .phi..sub.1, (.phi..sub.2 and .phi..sub.3 in FIG. 1. For each transceiver cell 3, the received part of the incoming signal is passed from the antenna component 7 to a processor, etc. of the cell. Here each part of the incoming signal is processed, and an output signal is produced which has an equal, but opposite, phase to that of the received part of the incoming signal.”); 
at least one of the repeater components is further configured to introduce at least a phase adjustment to the retransmitted signal (See at least Fig. 2, item 28, Col. 5 Lines 7-30 “This results in the parts of the incoming signal received by each of the transceiver cells 3 having different phases, .phi..sub.d, shown as .phi..sub.1, (.phi..sub.2 and .phi..sub.3 in FIG. 1. For each transceiver cell 3, the received part of the incoming signal is passed from the antenna component 7 to a processor, etc. of the cell. Here each part of the incoming signal is processed, and an output signal is produced which has an equal, but opposite, phase to that of the received part of the incoming signal.”);
the combined effect of the components is to cause the signals retransmitted from the antennas to phase differences of 170* to 190* (See at least Figs. 1-2, item 3, Col. 5 Lines 14-30 “For each transceiver cell 3, the received part of the incoming signal is passed from the antenna component 7 to a processor, etc. of the cell. Here each part of the incoming signal is processed, and an output signal is produced which has an equal, but opposite, phase to that of the received part of the incoming signal. The output signals are passed to the antenna components 7 of the cells 3, and are output therefrom.”)

Fusco does not explicitly disclose the combined effect of the components is to cause the signals retransmitted from the antennas to have amplitude differences of less than 3 dB at the source of the incoming signal. However, Holman, in the same or in a similar field of endeavor, discloses:
and the combined effect of the components is to cause the signals retransmitted from the antennas to have amplitude differences of less than 3 dB at the source of the incoming signal (See at least Col. 3 Lines 45-52 “The ferrite modulator 41 thereby divides the RF energy or modulates the unmodulated transmitted RF energy by the echo error signal energy to produce a modulation of the transmitted RF energy by an amplitude equal in amount and opposite in phase to the modulation which will be produced by antenna lobing or by reason of the target being off the center of conical scan by the antenna.” Cancellation, as described in this element is well known in the art and, as described in the prior art of record, has atleast two distinctive features, an opposite phase (180 degrees) and equal amplitude.). 

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman. One would have been motivated to do so in order to advantageously cancel signals usable by enemies in warfare scenarios (See at least Col. 5 Lines 11-18 “The important feature of this invention is in the inclusion of a modulator component of the transmitter channel which produces a division of the RF energy between output and load absorbers, with a feedback coupling from the receiver in the receiver channel to effectively cancel out transmitted radar modulation information, when viewed from the target, which could be used by enemy deception repeaters contained in the target.”).

Regarding claim 6, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claim 1. Fusco does not disclose at least one of the repeater components is further configured to introduce an amplitude adjustment to the retransmitted signal. However, Holman further discloses at least one of the repeater components is further configured to introduce an amplitude adjustment to the retransmitted signal (See at least Col. 3 Lines 45-52 “The ferrite modulator 41 thereby divides the RF energy or modulates the unmodulated transmitted RF energy by the echo error signal energy to produce a modulation of the transmitted RF energy by an amplitude equal in amount and opposite in phase to the modulation which will be produced by antenna lobing or by reason of the target being off the center of conical scan by the antenna.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman. One would have been motivated to do so in order to advantageously cancel signals usable by enemies in warfare scenarios (See at least Col. 5 Lines 11-18 “The important feature of this invention is in the inclusion of a modulator component of the transmitter channel which produces a division of the RF energy between output and load absorbers, with a feedback coupling from the receiver in the receiver channel to effectively cancel out transmitted radar modulation information, when viewed from the target, which could be used by enemy deception repeaters contained in the target.”).

Regarding claim 7, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claim 1. Fusco does not disclose the amplitude adjustment is such that the retransmitted signals from each antenna have amplitude differences of up to 3 dB at the source of the incoming signal. However, Holman further discloses the amplitude adjustment is such that the retransmitted signals from each antenna have amplitude differences of up to 3 dB at the source of the incoming signal (See at least Col. 3 Lines 45-52 “The ferrite modulator 41 thereby divides the RF energy or modulates the unmodulated transmitted RF energy by the echo error signal energy to produce a modulation of the transmitted RF energy by an amplitude equal in amount and opposite in phase to the modulation which will be produced by antenna lobing or by reason of the target being off the center of conical scan by the antenna.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman. One would have been motivated to do so in order to advantageously cancel signals usable by enemies in warfare scenarios (See at least Col. 5 Lines 11-18 “The important feature of this invention is in the inclusion of a modulator component of the transmitter channel which produces a division of the RF energy between output and load absorbers, with a feedback coupling from the receiver in the receiver channel to effectively cancel out transmitted radar modulation information, when viewed from the target, which could be used by enemy deception repeaters contained in the target.”).

Regarding claim 9, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claim 1. Fusco further discloses respective repeater components are coupled to one of the respective antennas only, in a one-to-one relationship (See at least Figs. 1-2, item 3, Col. 5 Lines 31-36 “The operation of each transceiver cell 3 of the retrodirective antenna system 1 is now described in detail, with reference to FIGS. 2 to 5. As shown in FIG. 2, the transceiver cell 3 comprises a processor 20, a phase shift system 22, a switching mechanism 24, an IQ modulator 26, a first LO PLL circuit 28 and a second LO PLL circuit 30.”).

Regarding claim 10, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claim 1. Fusco further discloses the repeater components are configured to negate the phase of the retransmitted signal also as a function of an offset or phase shift  (See at least Col. 5 Lines 1-30 “The output signals are passed to the antenna components 7 of the cells 3, and are output therefrom. The output signals combine to form a further outgoing signal. As each output signal is the phase conjugate of its part of the incoming signal, wave interference principles will dictate that the further outgoing signal will be propagated in a direction such that it is directed back to the object 13.” Phase conjugation is a negation.).

Regarding claim 11, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claims 1 and 10. Fusco further discloses the repeater components are configured to negate the phase of the retransmitted signal also as a function of an offset or phase shift  (See at least Col. 8 Lines 24-31 “The IQ modulator 26 receives an RF reference signal from the second LO PLL circuit 30. On mixing this with the IF signals received on the I and Q input ports, an RF output signal is obtained. […] The IQ modulator 26 may be used to produce an amplitude modulated, phase conjugate output signal”).

Regarding claim 12, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claims 1 and 10. Fusco further discloses the repeater components are configured to negate the phase of the retransmitted signal also as a function of an offset or phase shift  (See at least Col. 8 Lines 32-39 “The first LO PLL circuit 28 and the second LO PLL circuit 30 are phase synchronised, as they receive a common low frequency input signal and use this to produce their reference signals. (This common low frequency input signal is distributed across the array of transceiver cells 3 of the retrodirective antenna system 1, and is locally available at the LO PLL circuits of each transceiver cell in the array, for the purposes of signal down/up conversion).”).

Regarding claim 13, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claim 1. Fusco further discloses the reference signal is provided by a signal network interconnecting the repeater components (See at least Figs. 1-2, items 28, 30, Col. 8 Lines 32-39 “The first LO PLL circuit 28 and the second LO PLL circuit 30 are phase synchronised, as they receive a common low frequency input signal and use this to produce their reference signals. (This common low frequency input signal is distributed across the array of transceiver cells 3 of the retrodirective antenna system 1, and is locally available at the LO PLL circuits of each transceiver cell in the array, for the purposes of signal down/up conversion).”).

Regarding claim 14, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claims 1 and 13. Fusco further discloses the signal network is phase- matched (See at least Figs. 1-2, items 28, 30, Col. 8 Lines 32-39 “The first LO PLL circuit 28 and the second LO PLL circuit 30 are phase synchronised, as they receive a common low frequency input signal and use this to produce their reference signals. (This common low frequency input signal is distributed across the array of transceiver cells 3 of the retrodirective antenna system 1, and is locally available at the LO PLL circuits of each transceiver cell in the array, for the purposes of signal down/up conversion).”).

Regarding claim 16, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claims 1 and 13. Fusco further discloses either: the reference signal is generated by one source for all of the repeater components; or the reference signal is generated by multiple synchronized sources (See at least Figs. 1-2, items 28, 30, Col. 8 Lines 32-39 “The first LO PLL circuit 28 and the second LO PLL circuit 30 are phase synchronised, as they receive a common low frequency input signal and use this to produce their reference signals. (This common low frequency input signal is distributed across the array of transceiver cells 3 of the retrodirective antenna system 1, and is locally available at the LO PLL circuits of each transceiver cell in the array, for the purposes of signal down/up conversion).”).

Regarding claim 18, the combination of Fusco and Holman, as shown in the rejection above, discloses all of the limitations of claim 1. Fusco further discloses the method comprising: negating, by each one of the repeater components, a phase of the retransmitted signal relative to the incoming signal of its coupled antenna as a function of at least the reference signal (See at least Col. 5 Lines 1-30 “The output signals are passed to the antenna components 7 of the cells 3, and are output therefrom. The output signals combine to form a further outgoing signal. As each output signal is the phase conjugate of its part of the incoming signal, wave interference principles will dictate that the further outgoing signal will be propagated in a direction such that it is directed back to the object 13.”); and introducing, by at least one of the repeater components, at least a phase adjustment to the retransmitted signal (See at Figs. 1-2, items 28, 30, Col. 8 Lines 32-39 “The first LO PLL circuit 28 and the second LO PLL circuit 30 are phase synchronised, as they receive a common low frequency input signal and use this to produce their reference signals. (This common low frequency input signal is distributed across the array of transceiver cells 3 of the retrodirective antenna system 1, and is locally available at the LO PLL circuits of each transceiver cell in the array, for the purposes of signal down/up conversion).”).

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco, in view of Holman, in further view of Sparrow (US 20050001754 A1), hereinafter Sparrow.

Regarding claim 2, The combination of Fusco and Holman, as shown above, discloses all the limitations of claim 1. The combination of Fusco and Holman does not explicitly disclose only two antennas and two repeater components, wherein only one of the repeater components is configured to introduce the phase adjustment. However, Sparrow, in the same or in a similar field of endeavor, discloses only two antennas and two repeater components, wherein only one of the repeater components is configured to introduce the phase adjustment (See at least Fig. 2, items 220, 225, 260, [0026] “However, typically there is a phase delay in the electromagnetic wave front reaching the two antennas 220 and 225, which causes a phase shift .alpha.. In order to provide an effective cross-eye technique, that phase shift must be compensated for.”, [0003] “The output signal from amplifier 40 is provided to antenna 20, via circulator 21, for transmission; while the output signal from amplifier 30 is phased shifted 180.degree. by phase shifter 35 and then provided to antenna 25, via circulator 26, for transmission.” ). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the phase shift disclosed by Sparrow. One would have been motivated to do so in order to advantageously improve the control of a jamming signal in a hostile environment (See at least [0005] “We have observed that the implementation of a cross-eye system can be simplified in such a way as to improve control of the amplitude ratio and the out of phase condition for the jamming signal in a hostile environment.”).

Regarding claim 3, The combination of Fusco, Holman, and Sparrow as shown above, discloses all the limitations of claims 1-2. Fusco does not explicitly disclose the phase adjustment is 170* to 190*. However, Holman, in the same or in a similar field of endeavor, discloses the phase adjustment is 170* to 190* (See at least Col. 1 Lines 33-40 “The angle deception repeater measures the amplitude modulation on the radar pulses and changes the phase by approximately 180.degree. and remodulates the radar pulses which it is repeating” ). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the phase shift disclosed by Sparrow. One would have been motivated to do so in order to advantageously cancel signals usable by enemies in warfare scenarios (See at least Col. 5 Lines 11-18 “The important feature of this invention is in the inclusion of a modulator component of the transmitter channel which produces a division of the RF energy between output and load absorbers, with a feedback coupling from the receiver in the receiver channel to effectively cancel out transmitted radar modulation information, when viewed from the target, which could be used by enemy deception repeaters contained in the target.”).

Regarding claim 4, The combination of Fusco and Holman, as shown above, discloses all the limitations of claim 1. The combination of Fusco and Holman does not explicitly disclose all of the repeater components introduce the phase adjustment. However, Sparrow, in the same or in a similar field of endeavor, discloses all of the repeater components introduce the phase adjustment (See at least [0002] “"Cross-eye" jamming is a known technique for masking an object or platform, e.g., an aircraft, from fire control radars. In a cross-eye system, a portion of the signal transmitted by a fire control radar--the threat signal--is received by the aircraft and is processed to form a jamming signal comprising a pair of inverted amplitude signals that have a phase relationship between them that is 180 degrees out of phase.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the phase shift disclosed by Sparrow. One would have been motivated to do so in order to advantageously improve the control of a jamming signal in a hostile environment (See at least [0005] “We have observed that the implementation of a cross-eye system can be simplified in such a way as to improve control of the amplitude ratio and the out of phase condition for the jamming signal in a hostile environment.”).

Regarding claim 5, The combination of Fusco, Holman, and Sparrow as shown above, discloses all the limitations of claims 1. The combination of Fusco and Holman does not explicitly disclose the phase adjustment is such that the retransmitted signal has a phase difference of 170* to 190* at the source of the incoming signal. However, Sparrow, in the same or in a similar field of endeavor, discloses the phase adjustment is such that the retransmitted signal has a phase difference of 170* to 190* at the source of the incoming signal (See at least [0002] “"Cross-eye" jamming is a known technique for masking an object or platform, e.g., an aircraft, from fire control radars. In a cross-eye system, a portion of the signal transmitted by a fire control radar--the threat signal--is received by the aircraft and is processed to form a jamming signal comprising a pair of inverted amplitude signals that have a phase relationship between them that is 180 degrees out of phase.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the phase shift disclosed by Sparrow. One would have been motivated to do so in order to advantageously improve the control of a jamming signal in a hostile environment (See at least [0005] “We have observed that the implementation of a cross-eye system can be simplified in such a way as to improve control of the amplitude ratio and the out of phase condition for the jamming signal in a hostile environment.”).

Regarding claim 8, The combination of Fusco and Holman, as shown above, discloses all the limitations of claim 1. The combination of Fusco and Holman does not explicitly disclose the phase adjustment is configured to change the operation of a repeater beacon to make it a repeater cross- eye jammer by ensuring that the signals have a phase difference of 170* to 180* and an amplitude difference of less than 3 dB at the source of the incoming signal. However, Sparrow, in the same or in a similar field of endeavor, discloses the phase adjustment is configured to change the operation of a repeater beacon to make it a repeater cross- eye jammer by ensuring that the signals have a phase difference of 170* to 180* and an amplitude difference of less than 3 dB at the source of the incoming signal (See at least, [0006] “The EW cross-eye system further comprises a receive polarimeter for measuring the tracking signal and a transmit polarimeter for synthesizing measured tracking signal to produce, for transmission, a jamming signal comprising a pair of inverted amplitude signals that are 180 degrees out of phase with each other.” , [0029] “For example, if one antenna (e.g., antenna 220) receives a threat signal component 3 dB (decibels) higher in amplitude than the threat signal component received by the other received antenna (e.g., antenna 225), the resulting jamming signal generated by transmit polarimeter 230 will have signal components 3 dB higher on the opposite antenna (in this example, antenna 225).”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the phase shift disclosed by Sparrow. One would have been motivated to do so in order to advantageously improve the control of a jamming signal in a hostile environment (See at least [0005] “We have observed that the implementation of a cross-eye system can be simplified in such a way as to improve control of the amplitude ratio and the out of phase condition for the jamming signal in a hostile environment.”).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco, in view of Holman, in further view of Regazzi (US 10560110 B1), hereinafter Regazzi.

Regarding claim 15, The combination of Fusco and Holman, as shown above, discloses all the limitations of claims 1, 13 and 14. The combination of Fusco and Holman does not explicitly disclose the signal network is symmetrical in that a length of the network is equal between a source of the reference signal and the respective repeater components. However, Regazzi, in the same or in a similar field of endeavor, discloses the signal network is symmetrical in that a length of the network is equal between a source of the reference signal and the respective repeater components (See at least Col. 4 Lines 19-21 “The electrical path length of every said reference connector communicating said reference signal (R1) is the same”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the signal network symmetry disclosed by Regazzi. One would have been motivated to do so in order to advantageously facilitate more precise control over signal arrival allowing for more complete cancellation (See at least Col. 7 Lines 57-62 “The relationship between the adjustable delay of complementary delay 210 and the fixed delay of delay 208 also provides important advantages over the prior art, by facilitating more precise control over the timing of the arrival of the signals at third mixer 228 and, therefore, more complete drift/noise cancelation”).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco, in view of Holman, in further view of Falk (US 20130234877 A1), hereinafter Falk.

Regarding claim 17, The combination of Fusco and Holman, as shown above, discloses all the limitations of claim 1. The combination of Fusco and Holman does not explicitly disclose each of the antennas is in the form of a sub-array of antenna components. However, Falk, in the same or in a similar field of endeavor, discloses each of the antennas is in the form of a sub-array of antenna components (See at least Fig. 2, item 23, [0053] “at least one transmitting and receiving antenna 23 with sub arrays”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the antenna array system disclosed by Fusco with the retransmitted signal system disclosed by Holman with the antenna system disclosed by Falk. One would have been motivated to do so in order to advantageously control the main beam width size (See at least [0187] “The wide main beam, for the example with uncorrelated white bandwidth limited Gaussian noise, reflects the size of the sub array rather than the size of the antenna”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunn (US 20200366402 A1) discloses a programmable multi-waveform rf generator for use as battlefield decoy
Coleman (US 20190067809 A1) discloses a phase-conjugate antenna system
Maunder (US 20120182176 A1) discloses methods and apparatus for active reflection
Sjostrand (US 6384765 B1) discloses a repeater jamming transmitter and casing for the same
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648